74266: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-38083: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74266


Short Caption:STATE ENGINEER VS. HAPPY CREEK, INC.Court:Supreme Court


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - CV 20,869Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:02/05/2019 at 2:00 PMOral Argument Location:Carson City


Submission Date:02/05/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNevada State EngineerJames N. Bolotin
							(Attorney General/Carson City)
						Justina Alyce Caviglia
							(Former)
						
							(Attorney General/Carson City)
						


AppellantThe State of Nevada Department of Conservation and Natural Resources, Division of Water ResourcesJames N. Bolotin
							(Attorney General/Carson City)
						Justina Alyce Caviglia
							(Former)
						
							(Attorney General/Carson City)
						


AppellantTim Wilson, P.E.James N. Bolotin
							(Attorney General/Carson City)
						


RespondentHappy Creek, Inc.Timothy D. O'Connor
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


10/20/2017Filing FeeFiling Fee Waived - State/County/Municipality.


10/20/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-36054




10/20/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-36056




10/23/2017Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:17-36144




10/25/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/14/17. To Court Reporter: Deborah Hines.17-36729




11/07/2017TranscriptFiled Notice from Court Reporter. Debbie Hines stating that the requested transcripts were delivered.  Dates of transcripts: None listed.17-38255




11/08/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-38433




02/16/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: March 6, 2018.18-06473




03/06/2018BriefFiled Appellant's Opening Brief.18-08881




03/06/2018AppendixFiled Appendix to Opening Brief, Joint Appendix - Vols. 1 thru 4.18-08882




03/06/2018AppendixFiled Appendix to Opening Brief, Joint Appendix - Vols. 5 thru 8.18-08887




03/06/2018AppendixFiled Appendix to Opening Brief, Joint Appendix - Vols. 9 thru 12.18-08888




03/06/2018AppendixFiled Appendix to Opening Brief, Joint Appendix - Vols. 13 thru 16.18-08889




03/06/2018AppendixFiled Appendix to Opening Brief, Joint Appendix - Vol. 1718-08890




04/02/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: April 19, 2018.18-12500




04/20/2018BriefFiled Respondent's Answering brief.18-15271




05/11/2018Notice/IncomingFiled Change of Attorney for Appellant State Engineer.  Deputy Attorney General James N. Bolotin appearing in place of Justina A. Caviglia.18-18169




05/21/2018BriefFiled Appellant's Reply Brief.18-19384




05/21/2018Case Status UpdateBriefing Completed/To Screening.


01/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, February 5, 2019, at 2:00 p.m. for 30 minutes in Carson City. (SC)19-00589




01/18/2019Notice/IncomingFiled Notice of Substitution of Appellant Jason King, Nevada State Engineer. (SC)19-02962




01/22/2019Order/ProceduralFiled Order of Substitution. Pursuant to the notice of substitution filed on January 18, 2019, Tim Wilson, P.E., is substituted in this matter in place of Jason King P.E., as Nevada State Engineer. The clerk shall amend the caption accordingly. (SC).19-03330




01/23/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-03393




01/31/2019BriefFiled Respondent Happy Creek, Inc.'s Notice of Supplemental Authority (NRAP 31(e)). (SC)19-04824




02/01/2019BriefFiled Appellant State Engineer's Response to Respondent Happy Creek, Inc.'s Notice of Supplemental Authority (NRAP 31(e)). (SC)19-05168




02/05/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


09/12/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Gibbons/Pickering/Parraguirre/Cadish/Silver. Hardesty, J., with whom Stiglich, J., agrees dissenting. 135 Nev. Adv. Opn. No. 41. EN BANC (SC)19-38083




10/07/2019RemittiturFiled Remittitur.  (SC)19-41384




10/07/2019Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/15/2019RemittiturFiled Remittitur. Received by County Clerk on October 8, 2019. (SC)19-41384





Combined Case View